—Order, Supreme Court, *254New York County (Herman Cahn, J.), entered, on or about January 7, 2000, which, insofar as appealed from, denied petitioners’ motion to renew their application to stay arbitration, unanimously affirmed, without costs.
Regardless of whether petitioners’ motion should have been styled as one to vacate a judgment pursuant to CPLR 5015 (a) (2) rather than one to renew pursuant to CPLR 2221 (e) (2), it was properly denied. The only “new” fact tendered by petitioners, namely, a recent California judgment, was already before the IAS Court on the original motion, as embodied in the California court’s interlocutory orders, of which the IAS Court had already taken notice. In view of the California court’s express declaration that the proceedings before it did not involve the claim that respondent now seeks to arbitrate, no basis exists for staying that arbitration. Concur — Nardelli, J. P., Tom, Rubin, Andrias and Buckley, JJ.